                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


 KIMBERLY KJESSLER, KLAIRE
 RUECKERT, LAURA BRALEY, TIMOTHY
 HAYDEN and SUMMER LANG, individually
 and on behalf of all others similarly situated,       Civil Action No. 4:18-cv-0430
                                                       (Consolidated)
                Plaintiffs,

 v.

 ZAAPPAAZ, INC., AZIM MAKANOJIYA,
 NETBRANDS MEDIA CORP.,
 MASHNOON AHMED, GENNEX MEDIA,
 LLC, BRANDECO, L.L.C., AKIL KURJI,
 CUSTOM WRISTBANDS INC., and
 CHRISTOPHER ANGELES,

                Defendants.




             DECLARATION OF WARREN T. BURNS IN SUPPORT OF
      MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

I, Warren T. Burns, declare as follows:

        1.     I am a partner at Burns Charest LLP. I submit this declaration in support of Plaintiff’s

motion for an award of attorneys’ fees and expenses in connection with the services rendered, and

costs and expenses incurred, in the above-captioned action (the “Action”).

        2.     My firm served as Plaintiffs’ Lead Counsel in the Action.

        3.     The schedule attached as Exhibit 1 sets forth my firm’s total hours and lodestar,

computed at historical rates, for the period of inception of the case through and including today’s

date. The total number of hours spent by my firm during this period was 883.70, with a corresponding

total lodestar (at historical rates) of $460,425.00. This schedule was prepared from contemporaneous

daily time records prepared and maintained by my firm. In connection with representing the Plaintiffs
in the Action, my firm did the following: investigating the underlying factual record and developing

the legal theories of the case; drafting the initial complaints and the subsequent consolidated amended

class action complaint; drafting the opposition to Defendants’ motions to dismiss; drafting and serving

discovery on Defendants; responding to discovery served by Defendants; reviewing, analyzing,

summarizing, and organizing documents produced by Defendants; analyzing Defendants’

transactional data; retaining and working with economists to prepare preliminary damages models for

and assess the financial condition of each Defendant; coordinating case strategy and discovery with

Plaintiffs’ co-counsel; participating in numerous arms-length settlement negotiations with each

Defendant; attending multiple mediation sessions before the Honorable Susan Soussan in connection

with settlement discussions involving certain Defendants; negotiating and drafting settlement

agreements for each Defendant group; drafting the preliminary and final settlement approval motions;

and developing the notice plan and coordinating claims administration with the claims administrator.

The lodestar amount reflected in Exhibit 1 is for work performed by attorneys and professional staff

at or affiliated with my firm for the benefit of the Class. The hourly rates for the attorneys and

professional staff in my firm reflected in Exhibit 1 are the usual and customary hourly rates historically

charged by my firm in similar complex litigation matters.

        4.      My firm has expended a total of $42,679.75 in unreimbursed costs and expenses in

connection with the prosecution of the Action from inception of the case through and including

today’s date. These costs are set forth in the Schedule attached as Exhibit 2 and are reflected in the

books and records of my firm. They were incurred on behalf of Plaintiffs by my firm.

        I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct.



Executed: September 8, 2020
                                                       Warren T. Burns
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,       Civil Action No. 4:18-cv-0430
                                                      (Consolidated)
               Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRANDECO, L.L.C., AKIL KURJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

               Defendants.




     EXHIBIT 1 TO THE DECLARATION OF WARREN T. BURNS IN SUPPORT OF
     MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

                             Reported Hours and Historical Lodestar
                                 Inception Through Today’s Date

        Name                Position         Hours           Historical Rate       Lodestar
    Warren Burns             Partner         55.50                $950             $52,725.00
   Daniel Charest            Partner          2.40                $950              $2,280.00
    Korey Nelson             Partner         14.60                $900             $13,140.00
 Christopher Cormier         Partner         233.40               $900            $210,060.00
    Lydia Wright           Associate         118.70               $700             $83,090.00
   Megan Altobelli       Staff Attorney      107.00               $500             $53,500.00
   Mark Anderson            Paralegal        83.50                $300             $25,050.00
  Vicki Thibodeaux          Paralegal         1.50                $300               $450.00
   Maggie Kweik             Paralegal        56.90                $300             $17,070.00
   Hannah Lopez             Paralegal         5.80                $300              $1,740.00
  Julianna Gravois          Paralegal         4.40                $300              $1,320.00

Role Legend
P     Partner
S     Shareholder
SC   Senior Counsel
OF   Of Counsel
A    Associate
LC   Law Clerk
PL   Paralegal
I    Investigator
SA   Staff Attorney
CA   Contract Attorney
                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,         Civil Action No. 4:18-cv-0430
                                                        (Consolidated)
                 Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRANDECO, L.L.C., AKIL KURJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

                 Defendants.




     EXHIBIT 2 TO THE DECLARATION OF WARREN T. BURNS IN SUPPORT OF
     MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

                                       Summary Expense Report
                                     Inception Through Today’s Date

                               Expense                      Total Amount
      Electronic Research
      (Lexis/Westlaw/PACER)
      Court Costs – Filing Fees
      Litigation Fund Contribution
      Federal Express/Overnight Delivery/Messengers                    $1,499.08
      Photocopies – In House
      Photocopies – Outside
      Postage
      Service of Process Fees                                          $1,076.45
      Telephone/Fax
      Transportation/Meals/Lodging                                      $491.22
      Co-Counsel Fees
      Experts/Consultant Fees                                         $35,205.00
      Court Reporter Service/Hearing Transcript Fees
      Mediation Fees                                                   $4,408.00
      TOTAL EXPENSES                                                  $42,679.75
